Per Curiam.
In the opinion of this court announced February 13, 1962, in the above entitled action, it was held that the state of Colorado did not have the power to legislate concerning racial discrimination by employers engaged in interstate commerce.
On review by the Supreme Court of the United States this judgment was reversed. The remittitur from that *525court addressed, “To the Honorable the Judges of the Supreme Court of the State of Colorado” contains the following pertinent language:
“ON CONSIDERATION WHEREOF, it was ordered and adjudged on April 22, 1963, by this Court that the judgment of the said Supreme Court in these causes be reversed with costs, and that these causes be remanded to the Supreme Court of the State of Colorado for further proceedings not inconsistent with the opinion of this Court.”
The parties to the action differ as to the language in which the remand from this court to the district court should be couched. The sole issue on which this court, or the district court of the City and County of Denver, has ruled involved the question of jurisdiction of the state of Colorado to legislate with reference to racial discrimination by employers in interstate commerce. It has now been held that the state of Colorado has jurisdiction. It is the function of this court to review judgments of the trial courts. Issues raised by the motions of the parties with reference to our mandate have not been determined by the trial court.
The cause is remanded to the district court of the City and County of Denver for further proceedings consistent with the opinion of the Supreme Court of the United States. We further direct that the matter be determined with all convenient speed consistent with due process.